Dismissed and Memorandum Opinion filed December 19, 2013.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-13-01091-CR

                  PRENTICE LESTER DAIGLE, Appellant
                                        V.

                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 263rd District Court
                           Harris County, Texas
                       Trial Court Cause No. 1390244

                 MEMORANDUM                      OPINION


      After a jury trial, appellant was convicted of the offense of murder and
sentenced to life in prison on October 16, 2013. No timely motion for new trial was
filed. Appellant’s notice of appeal was not filed until November 18, 2013.

      A defendant’s notice of appeal must be filed within thirty days after sentence
is imposed when the defendant has not filed a motion for new trial. See Tex. R.
App. P. 26.2(a)(1). A notice of appeal, which complies with the requirements of
Rule 26, is essential to vest the court of appeals with jurisdiction. Slaton v. State,
981 S.W.2d 208, 210 (Tex. Crim. App. 1998). If an appeal is not timely perfected,
a court of appeals does not obtain jurisdiction to address the merits of the appeal.
Under those circumstances it can take no action other than to dismiss the appeal.
Id. Accordingly, the appeal is ordered dismissed.



                                       PER CURIAM


Panel consists of Chief Justice Frost and Justices Jamison and Wise.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                          2